DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office action in response to Applicant’s response on 03/30/2021 to Examiner's Non-Final communication on 01/06/2021. 
Claims 1, 5-6, 8-13, 17-18, 20-22, 26-27, 29-33 have been examined in this application. Claims 31-33 are newly presented. All other claims are cancelled. 
No new information disclosure statement (IDS) has been submitted.

Response to Arguments
Applicant’s arguments, filed 03/30/2021, page 9 with respect to claim rejections under 35 U.S.C. §101 have been fully considered but are not persuasive. 
Applicant’s representative argues that the claim amendments make the claims patent eligible.
The Examiner respectfully disagrees. Given the claims broadest reasonable interpretation, the claims are determined to recite a judicial exception/abstract idea. The abstract idea falls under certain methods of organizing human activity and also a mental process. The Examiner does agree that the claims have been amended to include additional limitations, however the sum of the claims still amount to an abstract idea without significantly more. 
The abstract idea amounts to merely sharing a resource or advertisement of another entity in response to manipulation of data without significantly more.
When the claims are analyzed without the recited additional elements, the claims are clearly directed to steps that can be performed in the mind. For example, a person can receive an advertisement from another person, wherein the ad is a sheet of paper with information on it regarding the ad. The receiver of the ad then notices a user entering a store (visual analysis). The person with the advertisement then displays the paper to the user in response to the user entering the store. Per consensus agreement, the two parties involved can reach agreement on a contract for the sharing of the advertisement using pen and paper along with other people as witness to complete the consensus. Finally, the element of determining that a node is idle merely amounts to the person with the advertisement instructing another entity such as another person within the store to also display the paper comprising the ad. Thus the claims, when analyzed as a whole and without the additional elements, amount to an abstract idea that is characterized under a mental process. Furthermore, the abstract idea highlights key features under certain methods of organizing human activity. Following rules / instructions, mitigating risk, etc. 
The additional element merely automate the abstract idea. The additional elements are simply generic, which are recited to attempt to limit the abstract idea to a particular technological environment. 
The nodes in the claim are not nodes in a blockchain but instead are actual entities such as a merchant or a store. The detection of the user entering the store is broad and the specification fails to disclose any specific additional elements that would be utilized in communication, emphasis added, with the merchant (first node) to determine that a user has entered a location. For example, the specification does not provide support for sensors being installed at specific locations, wherein the sensor are constantly monitoring certain communication waves to determine whether a device is within a certain distance of the required fencing area that would trigger a message to the first node in order to eventually present the advertisement to the user. The specification merely recites that the first node comprises a sensing hardware to detect user presence. There is no technical disclosure of how such sensing elements together with the first node are able to collect data, analyze the data, determine an outcome and in response send the outcome to the first node in order to cause the first node to display the advertisement to the user respectively. 
The claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Each claim element performed by the additional claim elements identified above are purely conventional. Using a computer to generate data, securing data, associated data with the secured data, send data and display data and apply rule/decision criteria to the generated data are simply generic functions. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible. 

Applicant’s arguments, pages 10-12 with respect to claim rejections under 35 U.S.C. §103 have been fully considered. In light of the amendments, the rejection is withdrawn. 
The references relied upon teach some aspects disclosed by the Applicant. For instance, Shastry teaches providing a user with an advertisement for a product in response to a trigger event. Shastry also discloses ad revenue sharing rules and means for collecting revenue for the displayed ads by the entities that display the ads on behalf of another entity. Shastry also discloses monitoring and using user location to determine which merchant is proximate the user location.
Storti teaches utilizing a blockchain networks and providing users with advertisements at a merchant location. A transaction record is recorded on the blockchain between entities once a consensus is reached. The combination of Shastry’s revenue ad tracking and payment can obviously be incorporated into a blockchain system in order to increase security measures. 
However, the combination of the references do not disclose the amended claim elements. For instance, the references do not explicitly disclose accessing a wireless network of a second blockchain node and storing on a blockchain, sharing information after a consensus is successfully performed by blockchain nodes on the blokchain network. Finally, the references do teach optimizing bandwidth and communication means, however, they do not disclose determining that a third blockchain node is idle for sharing any resources and in response notifying the third blockchain node to share the resource. 
Further search was conducted, including non-patent literature and foreign references, however, no references were found to teach the combination of the claim limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 8-13, 17-18, 20-22, 26-27, 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 13 and 22 recite:
“A computer-implemented method for resource sharing, comprising: identifying, by a first blockchain node, a resource for accessing a wireless network of a second blockchain node.” Emphasis added.
The specification does not disclose identifying a resource for “accessing a wireless network of a second blockchain node.” The claim is interpreted to mean that in response to a particular resource being identified, this resource allows access of a wireless network of a second blockchain node. The specification does not provide any support for providing access to a wireless network of a second blockchain based on identifying a resource that would provide such access. The specification discloses that the “resource” is actually an advertisement. Said advertisement is received by a first node from the second node. Thus the specification explicitly discloses that the resource is nothing more than an advertisement and it does not provide any access to anything not alone a wireless network of a second blockchain node. See figures 2, and 6-7 and related text. 
As a result, the claims and all dependent claims are rejected. 
Per claims 1, 13 and 22, the claims are also rejected because they contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. The claims recite: 
“determining, by the first blockchain node, that a third blockchain node associated with the blockchain network is idle for sharing any resources; and notifying, by the first blockchain node to the third blockchain node, the sharing information stored on the blockchain for the third blockchain node to share the resource based on the sharing information.” Emphasis added. 
The claim limitations above recite elements which are not found in the specification. The term “third blockchain node” is not found in the specification. No other alternate entity is found in the specification as being idle and in response to being idle, being instructed by a first node to share the resource. 
The specification recite the term “idle” once in Paragraph 0078. However, such recitation of “idle hardware” does not provide the support required for the limitations at issue. 
 Because the specification fails to disclose any entity performing the determining limitation, wherein a node (third node) is determined to be idle, and the notifying limitation, wherein a first node notified the third node after it determines it is idle to share the resource, the claims and all dependent claims are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6, 8-13, 17-18, 20-22, 26-27, 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 5-6, 8-13, 17-18, 20-22, 26-27, 29-33 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1, 5-6, 8-13, 17-18, 20-22, 26-27, 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of merely sharing a resource or advertisement of another entity in response to manipulation of data without significantly more.
Claims 1, 13, and 22 recite, in pertinent part:
A… method for resource sharing, comprising:
identifying, by a first… node… a resource for accessing… a second… node;
determining, by the first… node, sharing information about the resource, wherein the sharing information is determined based on one or more sharing parameters and includes the one or more sharing parameters; 
detecting, by… the first… node, one or more [users]… that enter a sensing range…;
in response to detecting the one or more user terminals, sharing by the first… node, the resource with one or more [users]… 
sending, by the first… node, a consensus request for the sharing information…
storing, by the first… node, the sharing information… after a consensus is successfully performed… in response to the consensus request;
determining by the first… node, that a third… node… is idle for sharing any resources; and 
notifying, by the first… node to the third… node, the sharing information stored… for the third… node to share the resource based on the sharing information.
The abstract idea is characterized under certain methods of organizing human activity because the claims are directed to merely fundamental economic principles, mitigating risk, agreements in the form of contracts, business relations, and following rules or instructions. The abstract idea is also characterized under mental processes because the above recited limitations can be done by a human mind and using pen and paper. Providing a resource/advertisement that is received from another entity to a user clear outlines business relations and agreements in the form of contracts between the entities. The entity providing the advertisement would provide compensation to the entity displaying the advertisements; wherein the compensation is in the form of a payment. Economic principles include collecting funds for the access of the resource that is received by an entity and viewed by a user. Finally, the claim clearly outline rules and instructions being followed to result in the sharing of the generated data or sharing information. 
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: computer, first blockchain node, wireless network, second blockchain node, sensing device, user terminal, blockchain network, blockchain, blockchain nodes, third blockchain node, memory devices, computer system, at least one processor, one or more computers, instructions, and non-transitory computer readable medium. Given the claims broadest reasonable interpretation, the additional elements merely automate or process the abstract idea. Also, each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The elements are only recited at a high level of generality and only perform generic functions of receiving data, sending data, generating data and sending data.
Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being manipulated and obtained and the result being generated as based on the manipulation of data does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/            Primary Examiner, Art Unit 3685